                        Case 4:21-cv-04457-KAW Document 8 Filed 06/10/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 4:21-cv-4457 KAW

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name ofindividual and title, if any)            UNITED STATES OF AMERICA
was received by me on (date)     June 11, 2021

          D I personally served the summons on the individual at (place)
         _________________________ on (date) __________; or

          DI left the summons at the individual's residence or usual place of abode with (name) __________
         -----------------� a person of suitable age and discretion who resides there,
          on (date) ________, and mailed a copy to the individual's last known address; or

          D I served the summons on (name ofindividual)               ----------------------, who is
          designated by law to accept service of process on behalf of (name of organization)
         ________________________ on (date) __________; or

          D I returned the summons unexecuted because                   _______________________; or

          1K] Other (specify): On June 11, 2021, I served copies of the documents listed on Attachment A by placing a true copy thereof enclosed in
          a sealed envelope, with Certified Mail postage thereon fully prepaid, in the United States Mail at San Francisco, California, to the addressees
          listed on Attachment B. I am over the age of 18 and not a party to this action. I am employed in the county where the mailing occurred. I am
          readily familiar with the firm's practice for collection and processing of documents for mailing. Under that practice, it would be deposited
          within the United States Postal Service, on that same day, with postage thereon fully prepaid at San Francisco, California in the ordinary course
          of business.
          My fees are$ _ _____ for travel and$ ______ for services, for a total of$ _______


          I declare under penalty of perjury that this information is true.


Date:     June 18, 2021
                                                                                                Server's signature

                                                                                        Sandy Giminez, Secretary
                                                                                              Printed name and title




                                                                               633 Battery Street, San Francisco, California 94111
                                                                                                 Server's address

Additional information regarding attempted service, etc:




                                                                                                                             American LegalNet, Inc.
                                                                                                                             www.FonnsWorkFlow.com
